EXAMINER'S AMENDMENT
	This action is a response to the communication received on 2/24/2021. Examiner acknowledges the amendments made to claims 22, 28, and 38.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawna Lemon on 3/12/20201.

The application has been amended as follows: 
28. (Currently Amended) The pharmaceutical composition according to claim 27, wherein the pharmaceutical composition is a vaginal insert, wherein said vaginal insert is a vaginal capsule, vaginal gel, vaginal tablet, vaginal powder, vaginal solution, vaginal pessary, vaginal cup, vaginal sponge, vaginal aerosol or vaginal foam or spray.

38. (Currently Amended) The pharmaceutical composition according to claim 37, wherein  the pharmaceutical composition is a vaginal insert, wherein said [a] vaginal insert is a vaginal capsule, vaginal gel, vaginal tablet, vaginal powder, vaginal solution, vaginal pessary, vaginal cup, vaginal sponge, vaginal aerosol or vaginal foam or spray.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10293029 and US 20159712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found was “Seminal fluid and reproduction: much more than previously thought” by Bromfield. However, the prior art does not discloses the following limitations in the claims.
In regards to claim 21, 22, 23, 27, 31, 32, 33, and 37 the prior art of record does not teach or suggest a composition, as claimed by Applicant, that consists essentially of and releases 
Claims 24-26, 28-30, 34-36, and 38-40 are dependent on allowed matter from claims 21, 22, 23, 27, 31, 32, 33, or 37 and are allowed.  

.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791